 In the Matter of GEORGIA DUCK & CORDAGE MILLandTEXTILEWORKERS ORGANIZING COMMITTEECase No. R-2If5.Decided November 1, 1937Cotton Textile Industry-Investigation of Representatives:controversy con-cerning representation of employees:substantial doubt as to majority status ;refusal by employer to recognize petitioning union as exclusive representative-Unit Appropriate for Collective Bargaining:production and maintenance em-ployees ; eligibility formembership inunion-Election Ordered-Certificationof Representatives.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASETextileWorkers Organizing Committee, herein called the Union,filed a petition on July 9, 1937, and an amended petition on July;16, 1937, with the Regional Director for the Tenth Region (Atlanta,Georgia) alleging that a question affecting commerce had arisenconcerning the representation of employees of Georgia-Duck & Cord-ageMill, Scottdale, Georgia, herein called the Company, and re-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On July 31, 1937, the National LaborRelations Board, herein called the Board, acting pursuant to ArticleIII, Section 3 of the National LaborRelations Board Rules andRegulations-Series 1, as amended, authorized the Regional Directorto conduct an investigation and provide for an appropriate hearing.Pursuant to notice of hearing duly served upon the Company, theUnion, and the Southern Representative of the American Federationof Labor, a hearing was held in Atlanta, Georgia, on August 10, 1937,beforeWilliam H. Griffin, the Trial Examiner duly designated bythe Board."The Board, the Company, and the Union were repre-sented by counsel and participated in the hearing, but the AmericanFederation of Labor did not appear and took no part in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues was af-forded all parties.It was stipulated by all parties that the Board8 DECISIONS AND ORDERS9should consider all the evidence and exhibits submitted inMatter of7Vhittier Mills CompanyandTextileWorkers Organizing Comrnittee,Case No. R-238,1 both upon the subject of interstate commerce andupon the merits of the case; as part of the record in this case andequally applicable.All objections to evidence and testimony adducedin the above cited case will be considered to have been made in thiscase.Objections to the introduction of evidence were made during the,course of this hearing, by counsel for the respective parties.TheBoard has reviewed the rulings of the Trial Examiner on motions andobjections in these cases and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.After examining the record in this matter, the Board concludedthat a question affecting commerce had arisen concerning the repre-sentation of the production and maintenance employees of the Com-pany, and on the basis of such conclusion, and acting pursuant toArticle III, Section 8 of National Labor Relations Board Rulesand Regulations-Series 1, as amended, issued a Direction of Elec-lion on August 27, 1937, in which it found that the production andmaintenance employees of the Company, exclusive of the clerical andsupervisory employees, constitute a unit appropriate for the purposes.of collective bargaining.For the purpose of expediting the electionand thus to insure to the employees of the Company the full benefitof their right to'collective bargaining as soon as possible, the Boarddirected the election without at the same time issuing a decision em-bodying complete findings of fact and conclusions of law. TheBoard also designated the Regional Director for the Tenth Regionas its agent to conduct the election among the employees in theappropriate unit on the pay roll of the Company for the week endingon July 177, 1937.Thereafter the Board was advised that the Com-pany had temporarily ceased production, but that it would resumenormal operations on September 7, 1937.All parties agreed to apostponement of the election until such resumption of normal opera-tions, and also stipulated that all employees working at any timeduring the week of July 27, 1937, were to be eligible to vote in saidelection:On September 2, 1937, the Board issued an AmendmenttoDirection of Election, which ordered that the election be post-poned and that those eligible to vote should be the employees withinthe appropriate unit who had worked for Georgia Duck & CordageWill at any time during the week of July 27, 1937, exclusive of those-whose employment had permanently terminated since July 31, 1937.On September 4, 1937, the Company filed exceptions and petition-for review of the order directing an election, on the ground that the13 N L R. B. 389. 10'NATIONAL LABOR RELATIONS BOARDorder contained no fact-finding report on the hearing, and that nostatement of facts had been issued upon which the conclusion that aquestion affecting commerce had arisen could be based.On Septem-ber 8, 1937, the Board issued an order denying the petition for review.Pursuant to the Board's Direction of Election, and the Amendmentto the Direction of Election, an election by secret ballot was con-ducted by the Regional Director on September 10, 1937, among theemployees of the Company constituting the bargaining unit foundappropriate by the Board.Thereafter, the Regional Director issuedand duly served upon the parties,to the proceeding the IntermediateReport upon the secret ballot.No exceptions to the IntermediateReport have been filed by any of the parties.As to the results of the secret ballot, the Regional Director reportedthe following :Total number eligible_______________________________________ 146Total ballots cast___________________________________________ 123Total votes for the Textile Workers Organizing Committee----- 108Totalvotes against the Textile Workers Organizing Committee-14Total voteschallenged_______________________________________3Totalvotes miscast_________________________________________2Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYGeorgia Duck & Cordage Mill is a Georgia corporation, charteredin De Kalb County, Georgia, and having its office and principal placeof business in Scottdale, in the same State.As of July 27, 1937, itemployed approximately 160 employees.The Company is engaged in the manufacture, sale, and distribu-tion of- duck and laundry textiles.The raw materials used includecotton, and a small amount of cotton waste.The quantity of cottonused annually is approximately 1,900,000 pounds.The parties stipulated that : the sources of the raw materials aresubstantially the same in this case as in the case of the WhittierMills Company, herein called Whittier, and that the percentages ofthesematerials obtained from sources outside the State are alsoapproximately the same; that reference shall be made to the Whittiercase for the facts upon this point; that the method of operation ofthe Company is similar to that of Whittier, as are the methods ofsale and shipment; that the same arrangement exists with J. P.Stevens Company, with the exception that approximately 10 to 15per cent of the Company's production is sold direct to the consumer;that approximately 95 per cent of the shipments of finished productsfrom the Company go to destinations outside of the State of DECISIONS AND ORDERS11Georgia; and that the competition in the sale of the products manu-factured by the Company is nation-wide in scope.In the Whittier case, the Boardmade,in part, the following find-ings of fact,which are applicable here : 4The principalraw materialsused by Whittierare cotton andwastematerials.The wastematerialsare composedof, cardstrips and combers.Whittieralso uses woolin the form of yarn,dyes, and bleachingmaterials.For the year ending June 30, 1937, Whittier used6,030,000pounds of cotton, and 2,520,000 pounds of waste materials. Cot-ton is purchased from 'dealers inGeorgia andNorth Carolina,In certaincases,Whittier definitely specifies its desire for west-ern cotton.Over ten per cent of the cotton is ordered from,dealers doing businessin statesother than Georgia, and de-livered by them by meansof railand truck, from outside theState.Most of the cotton used by Whittieris purchased fromGeorgia dealers, but some of this cotton comes from otherstates.This is illustrated by the testimony of C. S.Ruff, manager of theAtlanta office of Anderson-Clayton Company, from whom Whit-tier buys ten per cent of its cotton.Ruff testified that his firmsoldWhittier 324 square bales during the periodmentionedabove.Of this amount 200 bales had' been shipped directly toWhittier from Houston, Texas, by rail, and the remaining 124bales had come to Whittier from Anderson-Clayton's warehousein Atlanta.Four bales of the 124 contained eastern-grown cot-ton, and the remainder contained cotton grown in Texas orOklahoma.When these bales had been shipped from Texas orOklahoma, some had been designated for Whittier, and some hadnot; as a general rule, they had been designated for Whittier.At least 22 per cent of the waste materials come by shipmentfromdealers outside of Georgia.All of the wool yarn used byWhittier comes from Massachusetts.Most of the products of Whittier are manufactured on order.For the year ending June 30, 1937, Whittier shipped 5,600,000pounds, as follows : approximately 16 per cent to Silver LakeCompany; 11 per cent to a local mill (Scottdale Mills) ; 16 percent to wrapping and twine jobbers; 46 per cent (hose cord andduck) to rubber manufacturers.The remaining ten per cent ofthe products consisted of three per cent as cotton worsted goods,and sevenper cent as mop yarn and single yarn.The proportion of the products shipped outside the State is asfollows : allof the hose cord and duck produced ; three-fourths ofS In the quoted portions of the decision inMatter of Whittier Mills CompanyandTex-tileWorkers Orgonizinq Committee,3 NL R B 389,the word "Companies"refers toWhittier, and Silver Lake Company, herein called Silver Lake, and not to Georgia Duck& Cordage Mill 12NATIONAL LABOR RELATIONS BOARDthe cotton-worsted goods; 90 per cent of the mop yarn and singleyarn; and 90 per cent of the twine.A majority of the stock of both Whittier and Silver Lake isowned by thesamepersons; and a majority of the stockholders,live in, Massachusetts.The three .directors of Silver Lake, JamesJ.Scott,Butler Ames, and Ames Stevens, arealsoincludedamong the directors of Whittier. James J. Scott is the managerand treasurer of the Companies as well as being thegeneral man-ager, of Scottdale Mills, and the president of Georgia Duck &Cordage Mill.Miriam Duncan is the secretary of the Com-panies, and has charge of their records.Up to two and a half years ago, the Companies maintainedsales officesinBoston and elsewhere.These offices have nowJ. P. Stevens Company, commission merchants, of New York.The presentselling arrangementswith this firm are thesame forboth Companies.While there is no written agreement, the NewYork firmsells allof the products of the Companies, exceptthose portions sold to Silver Lake and Scottdale Mills. J. P.Stevens Company secures,orders for the Companies, submits thespecifications, and arranges for payment.Bills of lading showWhittier as the consignorin some cases,and J. P. Stevens Com-pany in the remainder.II.THE ORGANIZATION INVOLVEDTextileWorkers Organizing Committee is a labor organizationaffiliated with the Committee for Industrial Organization. It admitsto membership all production and maintenance workers in the employof the Company but excludes supervisory and clerical employees.III.THEQUESTION CONCERNINGREPRESENTATIONIt was stipulated between the parties that the negotiations betweenthe Company and the Union were the same in the instantcase as inthe case of Whittier, and that they had the same results.In the Whittier case, the Board made the following findings offact in regard to the organization involved and as to the questionconcerning representation which are applicable here :Chattahoochee Local Union No. 1886, United Textile Workersof America, herein called Local 1886, was organized in 1933. InApril 1937, pursuant to the action of its international organiza-tion, Local 1886 became affiliated with Textile Workers Organiz-ing Committee, the Union, and the Committee for IndustrialOrganization. DECISIONS AND ORDERS -13Local 1886 first negotiated with the management of the.-Com-panies early in 1934. In September 1934 a strike occurred- 'ing which neither of the Companies operated.Eventually Local'1886 filed a complaint with the Textile Labor Relations Board.In November 1935 there was a change of management and achange in labor policies as well.Several men discharged by theformer management, presumably for union activity, were takenback.Local 1886,was recognized and dealt with as the representatives of its own members.. lDuring May 1937 the Textile Workers Organizing Committeebegan negotiations with the Companies, and presented a tenta-tive agreement to J. J. Scott, the generalmanager.Scott in-formed the Union that he desired to; make sure that it' representeda majority.The Union thereupon furnished him with a list ofitsmembers.Negotiations were proceeding when Scott calledthe attention of the Union's representatives to the fact that theAmerican Federation of Labor had served notice upon him claim-ing that they represented a majority of the employees.TheUnion thereupon agreed, to an election to demonstrate itsmajority.A consent election was arranged with the names of both unionson the ballot.A few days before the date upon which this elec-tion was scheduled to be held, the American Federation of Laborwithdrewitsnamefrom the ballot, over the protest of theUnion.Subsequently, the management declined to participatein a consent election.The parties stipulated that a controversyhad arisen over the question of whether the Union representsa majority of the employees.IV. THE APPROPRIATE UNITThe Union claims that the appropriate unit should consist of allthe production and maintenance employees, excluding supervisoryemployees.The Union also excludes clerical employees, and we willfollow ourusualrule in excluding such workers from the appropriateunit when none of the unions involved wish to bargain for them.We find that in order to insure to employees the full benefit of theirright to self-organization and to collective bargaining, and otherwiseto effectuate the policies of the National Labor Relations Act, all ofthe production and maintenance workers of Georgia Duck & CordageMill, exclusive of clerical and supervisory employees, constitute aunit appropriate for the purposes of collective bargaining.V. THE''EFFECT OF THE QUESTION OF' REPRESENTATION ON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of Georgia Duck 14NATIONAL LABOR RELATIONS BOARD& Cordage Mill described in Section I above, has a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tends to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board makes the following conclusionsof law :1.A question affecting commerce has arisen concerning the repre-sentation of employees of Georgia Duck & Cordage Mill, Scottdale,Georgia, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.The production and maintenance employees of Georgia Duck &Cordage Mill, exclusive of clerical and supervisory employees, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Textile Workers Organizing Committeehas been designated by a majority of the production and maintenanceemployees of Georgia Duck & Cordage Mill, Scottdale, Georgia, ex-clusive of clerical and supervisory employees, as their representativefor the purposes of collective bargaining, and that, pursuant to theprovisions of Section 9 (a) of the National Labor Relations Act,TextileWorkers Organizing Committee is the exclusive representa-tive of all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.